Title: To John Adams from Benjamin Franklin, 18 May 1787
From: Franklin, Benjamin
To: Adams, John


          
            
              Sir,
              Philada.
                May 18. 1787.
            
            I received by Dr White the Letter you did me the honour of writing to me the 27th of January, together with two Copies of your Defence of the American Constitutions, one for myself for which I beg you would accept my Thanks, the other for the Philosophical Society, whose Secretary will of course officially acknowledge the Obligation. That Work is in such Request here, that it is already put to Press, and a numerous Edition will speedily be abroad.
            My Son Beach and my Grandson are much flatter’d by your Remembrance of them, & join in presenting their Respects. Be pleased

to offer mine to Mrs. Adams and your amiable Daughter. With great Esteem, I have the honour to be, / Sir, / Your most obedient / & most humble Servant
            
              B. Franklin
            
          
          
            I shall write soon to Mr Dilly. My Compts. to Col. Smith
          
        